DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 1/28/2021.
Claims 9 and 21 have been amended. Claims 1-8 have been cancelled.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/21, with respect to the amended claims have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 9-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 9: “A rotary electric machine, comprising: a controller; and a heat sink, the controller and the heat sink being arranged in an extending direction of an output shaft of a motor, wherein the controller includes a semiconductor device which extends away from the output shaft in a first direction of the output shaft that is perpendicular to the extending direction a main face maintained in close contact with the heat sink, a back face opposing the main face, an outer edge portion having a first side face which connects the main face and the back face, an inner edge portion which opposes the outer edge portion and extends facing the output shaft in a second direction of the output shaft that is perpendicular to the first direction, the inner edge portion having a second side face which connects the main face and the back face in parallel to a plane extending through a center axis of the output shaft, and a drive circuit provided for a winding set of a stator of the motor at the main face and formed so as to extend along an outer edge portion of the heat sink that corresponds to the outer edge portion of the semiconductor device, to increase a cooling area.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 9-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oiwa et al. (US 2019/0356259) teaches a rotary electric machine for a power steering having a drive circuit disposed in the housing of a motor, a heat sink disposed below the drive circuit.
Takeuchi et al. (US 2018/0233992) teaches a control unit for an electric power steering device having a control circuit disposed in a motor housing, the power circuit having a semiconductor disposed above the circuit, a heatsink disposed above the semiconductor devices in the form of a plate 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832